     Case 4:20-cv-00049-MW-HTC Document 18 Filed 05/11/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


LARRY L. MORRIS, JR.,

            Petitioner,

v.                                    Case No. 4:20cv49-MW/HTC

LEON COUNTY SHERIFF
WALTER McNEIL, and
STATE OF FLORIDA,

          Respondents.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 16, and has also reviewed de novo Petitioner’s objection

to the report and recommendation, ECF No. 17. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “This

case is DISMISSED without prejudice for lack of exhaustion and because of the




                                        1
     Case 4:20-cv-00049-MW-HTC Document 18 Filed 05/11/20 Page 2 of 2




Court’s duty to abstain under the Younger abstention doctrine. A Certificate of

Appealability is DENIED.” The Clerk shall also close the file.

     SO ORDERED on May 11, 2020.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge




                                        2
